Title: III. Secretary of State to Caspar Wistar, Jr., 20 March 1791
From: Jefferson, Thomas
To: Wistar, Caspar, Jr.



Sir.
Philadelphia Mar. 20. 1791.

I am thankful for the trouble which yourself and Doctr. Hutchinson have taken and are still willing to take on the subject of Mr. Isaacs’ discovery. However his method may turn out, this advantage will certainly result from it, that having drawn the public attention to the subject, it may be made the occasion of disseminating among the masters of vessels a knowlege of the fact that fresh water may be obtained from salt water by a common distillation and in abundance. Tho’ Lind’s, Irvine’s and Mc.queer’s experiments should suffice to satisfy them of this, yet it may fix their faith more firmly if we can say to them that we have tried these experiments ourselves and can vouch for their effect. If Mr. Isaacs’ mixtures can increase that effect, so much the better; it will be a new flower in the American wreath. He is poor, and complains that his delay here is very distressing to him. Therefore I propose tomorrow for the experiment, and will ask the favor of you to fix any hour that may best suit the convenience of Doctr. Hutchinson and yourself, from 5. in the morning to 12 at night, all being equal to me. Only be so good as to notify it in time for me to give notice to Mr. Isaacs. Will it not save time if the great still can be set a going at the same time  with the small ones? He protests against any unfavorable conclusions from a small experiment, because never having tried his method in a small way, he does not know how to proportion his mixture. I am with great esteem, Sir, your most obedt. humble servt,

Th: Jefferson


I send the Journal de Phisique of October, just received, for your perusal.

